PER CURIAM.
Appellant and a woman companion were informed against, charged with attempted breaking and entering a dwelling house with intent to commit the felony of grand larceny. They were tried before a jury. Appellant was found guilty and was sentenced to five years confinement. We have considered the record and the briefs and conclude that his appeal is without merit. The motion to suppress evidence consisting of certain tools was properly denied. Testimony relating to the search was sufficient to establish it was made after and incident to the arrest and that there were reasonable grounds for belief a felony had been committed by appellant. Sections 901.15, 901.21, Fla.Stat., F.S.A. Brown v. *541State, Fla.1950, 46 So.2d 479. See also, Chacon v. State, Fla.1957, 102 So.2d 578. The verdict was amply supported by the evidence.
Affirmed.